Citation Nr: 0217446	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  02-00 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a left arm 
condition with loss of strength.

(The issues of entitlement to higher initial ratings for the 
residuals of a fractured right femur, the residuals of a 
fractured right humerus, and for bilateral carpal tunnel 
syndrome will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1999.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota, which, among other things, denied 
entitlement to service connection for bilateral hearing loss 
and for a left arm condition with the loss of strength.  
During the course of this appeal, the veteran's claims 
folder was transferred to the Detroit, Michigan RO and is 
currently on appeal to the Board from that RO.

The veteran also appealed a number of other issues decided 
in the September 2000 rating decision.  In August 2001, 
however, he withdrew his appeal of entitlement to a 
compensable initial disability rating for the residuals of a 
right fourth finger fracture, entitlement to an initial 
disability rating higher than 10 percent for osteoarthritis 
of both knees, and entitlement to service connection for 
refractive error claimed as eyesight reduction.  
Additionally, in the veteran's February 2002 VA Form-9, he 
withdrew his appeal of entitlement to a compensable initial 
disability rating for status post cholecystectomy.  As such, 
these issues are not before the Board for consideration.

In a July 2002 rating decision, the Detroit RO granted 
service connection for bilateral tinnitus.  Thus, this issue 
was resolved wholly in the veteran's favor and is no longer 
on appeal.


The issues of entitlement to a initial rating higher than 10 
percent for the residuals of a fractured right femur, 
entitlement to a compensable initial disability rating for 
the residuals of a fractured right humerus, and entitlement 
to initial disability ratings higher than 10 percent each 
for bilateral carpal tunnel syndrome remain on appeal, but 
require further development in order to adequately evaluate 
the level of disability experienced by the veteran.  
Accordingly, additional development has been undertaken at 
the Board pursuant to the development authority granted in 
67 Fed. Reg. 3099 (Jan. 23, 2002) codified at 38 C.F.R. 
§ 19.9.  These issues will be addressed in a separate 
decision following the completion of the requested 
development, notification to the veteran of the completed 
development, and receipt of any comments and/or additional 
evidence from the veteran. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has mild high frequency sensorineural 
hearing loss most likely due to noise exposure on the flight 
line during service.

3.  The veteran's bilateral hearing loss does not reach the 
level of a disability as recognized by VA.

4.  The veteran does not have a left arm disability which 
either began in service or was aggravated by service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.385 (2002).

2.  A left arm condition with a loss of strength was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the record 
on appeal and for the reasons expressed immediately below 
finds that the development of the claims on appeal has 
proceeded in accordance with the provisions of the law and 
regulations. 

VA has a duty under the VCAA to notify the veteran and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform 
the veteran as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in January 2001 as well as in a January 2002 
statement of the case and a July 2002 supplemental statement 
of the case.  The Board finds that the information provided 
to the veteran specifically satisfied the 

requirements of 38 U.S.C.A. Section 5103 in that the veteran 
was clearly notified of the evidence necessary to 
substantiate his claims and of the responsibilities of the 
parties in obtaining evidence.  Under these circumstances, 
the Board finds that the notification requirement of the 
VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  After reviewing the record, the Board finds that 
VA has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him 
physical examinations.  It appears that all known and 
available medical records relevant to the issues on appeal 
have been obtained and are associated with the veteran's 
claims file.  Furthermore, the Board notes that the veteran 
and his representative have been accorded ample opportunity 
to present evidence and argument in support of the veteran's 
claims.  The veteran testified before an RO hearing officer 
in July 2002, and has actively participated in the 
development of his claims on appeal.  Thus, the Board finds 
that VA has done everything reasonably possible to notify 
and to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
In deciding an aggravation claim, the Board must determine, 
after having found the presence of a preexisting condition, 
whether there has been any measurable worsening of the 
disability during service and whether such worsening 
constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service.  See 38 C.F.R. 
§ 3.306(b).

I.
Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 
decibels or greater; or, when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.


The evidence of record clearly shows that the veteran's 
hearing worsened during his twenty-six years of service.  
The latest audiometric testing during service was performed 
in January 1992, and revealed auditory thresholds at the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the 
left ear to be 15, 25, 10, 20, and 30 decibels, 
respectively, and the thresholds at the same frequencies in 
the right ear were 15, 20, 5, 15, and 25 decibels, 
respectively.

Upon VA testing in May 2000, the veteran was found to have 
auditory thresholds at the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz in the left ear to be 10, 15, 5, 30, 
and 35 decibels, respectively, and the thresholds at the 
same frequencies in the right ear were 10, 15, 5, 5, and 30 
decibels, respectively.  Speech recognition scores for the 
left ear were 96 percent and 100 percent for the right ear.

A treatment note dated in December 2000, reflects that 
puretone audiometry showed normal hearing throughout the 
speech frequencies with mild to moderate high frequency 
sensorineural hearing loss above 2000 Hertz.  The 
audiologist opined that the veteran's hearing loss was most 
likely due to his inservice flight line noise exposure.  
Hearing aids were not prescribed and/or recommended, but the 
veteran was advised to have his hearing retested every few 
years.

Given the evidence as outlined above, the Board finds that 
the veteran clearly has mild bilateral hearing loss as a 
result of his active service, however, the hearing loss does 
not rise to the level of a disability as described in 38 
C.F.R. Section 3.385.  The Board is bound by the regulations 
in determining what is and is not a disability and the 
regulations are very specific in setting forth the threshold 
disability level of hearing loss.  The veteran's hearing 
loss is not so severe as to be deemed a disability and 
absent the finding of a disability, there can be no grant of 
service connection.  Consequently, service connection for 
bilateral hearing loss is denied.  Should the veteran's 
hearing continue to deteriorate and one day reach the level 
of a disability as recognized by VA, he may submit new and 
material evidence to reopen this claim.


II.
Left Arm Condition

The veteran's service medical records do not contain any 
complaint of or treatment for a left arm injury and/or 
disorder.  In March 1999, the veteran completed an 
examination report showing that he had injured his left 
elbow during service, but had not sought treatment.  The 
examining physician noted that the veteran related a history 
of a left elbow fracture when he was eighteen years old, 
which would be in 1972 and prior to his service.  The report 
further indicated that the veteran related having been 
treated with injections which relieved his left elbow pain 
for one and one-half years, but that the pain had returned 
on an occasional basis.  The Board notes that this veteran 
specifically stated in his VA Form 9 that he was treated on 
December 13, 1996, for a left elbow condition.  A search of 
the veteran's service medical records did not reveal a 
December 1996 record regarding the left elbow; the only 
record with any reference to the left elbow is the March 
1999 examination report outlined above.

Current evidence reveals that the veteran has complaints of 
some discomfort in his left elbow.  Examination in November 
2000 showed tenderness in the left elbow.  The physician who 
examined the veteran in November 2000 in order to establish 
a new relationship with the veteran at the Iron Mountain 
VAMC opined that the veteran's left elbow problem stemmed 
from injuries sustained during service, but there is no 
evidence that the physician reviewed the veteran's claims 
folder prior to rendering this opinion.

Given the evidence as outlined above and taking particular 
note of the fact that there is no record of complaints of or 
treatment for a left elbow injury and/or disorder during 
service, the Board finds that the preponderance of the 
evidence is against a finding of service connection.  
Although there is a medical opinion of record relating the 
veteran's current left elbow complaints to inservice 
injuries, it does not make mention of the history of an 
elbow injury prior to service or of a review of the service 
medical records.  Thus, because the veteran's service 
medical records are void of any complaints of a left elbow 
injury and/or re-injury, the physician's opinion must be 
based solely upon the history as related by the veteran.  
This being the case, the Board is not bound to accept the 
medical opinion.  See DeSousa v. Gober, 10 Vet. App. 461 
(1997).  Consequently, the Board finds that a left elbow 
condition was not incurred in or aggravated by service as 
there is no evidence of an injury during service nor of an 
increase in any pre-existing disorder during service.  
Therefore, the veteran's appeal in this regard is denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a left arm condition with the loss of 
strength is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

